UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 96-11139

                           (Summary Calendar)
                            _________________


           JAMES E NOBLES,


                                   Plaintiff-Appellant,

           versus


           HOWARD THRASHER; MARY MENOZ, Parole Board;
           JAMES A COLLINS; RAY PARRA; LEWIS, Parole,


                                   Defendants-Appellants.



            Appeal from the United States District Court
                 For the Northern District of Texas
                          (3:96-CV-1950-G)

                             January 8, 1997

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     James E. Nobles, a state prisoner, intended to appeal in forma

pauperis the district court’s dismissal of his civil rights action

as frivolous.     We find that the Prison Litigation Reform Act of

1995 (“PLRA”), enacted April 26, 1996, bars Nobles’s in forma



     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
pauperis   appeal;   accordingly,    we   dismiss   his   appeal   without

prejudice.

     Section 1915(g) of the PLRA provides that a prisoner may not

bring a civil action or appeal a civil judgment under 28 U.S.C. §

1915 “if the prisoner has, on 3 or more prior occasions, while

incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.”        28 U.S.C. § 1915(g).

     Since August 27, 1996, well after enactment of the PLRA, the

United States District Court for the Northern District of Texas has

dismissed nine of Nobles’s prisoner actions for frivolousness. See

Nobles v. Rodriguez, No. 3-96-CV-2544-P (N.D. Tex. Nov. 26, 1996);

Nobles v. Thrasher, No. 3-96-CV-2539-D (N.D. Tex. Oct. 22, 1996);

Nobles v. Johnson, No. 3-96-CV-2543-D (N.D. Tex. Oct. 22, 1996);

Nobles v. Thrasher, No. 3-96-CV-2546-X (N.D. Tex. Oct. 7, 1996);

Nobles v. Rodriguez, No. 3-96-CV-2545-G (N. D. Tex. Oct. 2, 1996);

Nobles v. Johnson, No. 3-96-CV-2540-R (N.D. Tex. Sept. 30, 1996);

Nobles v. Johnson, No. 3-96-CV-1948-R (N.D. Tex. Aug. 29, 1996);

Nobles v. Rodriguez, No. 3-96-CV-1949-X (N.D. Tex. Aug. 27, 1996);

Nobles v. Thrasher, No. 3-96-CV-1950-G (N.D. Tex. Aug. 27, 1996).

The instant appeal is Nobles’s only current appeal from these

dismissals; indeed, Nobles has waived appeal of the dismissal of

                                    -2-
seven of the eight other suits because the time for appeal has

expired with respect to each of those cases.             See FED. R. APP. P.

4(a)(1) (notice of appeal in civil case to be filed with clerk of

district court within thirty days after date of entry of judgment

or order appealed).     As a result, Nobles has accumulated more than

three qualifying dismissals under § 1915(g).

     Thus,    Nobles   cannot   pursue   the   instant    appeal   in   forma

pauperis; moreover, he may not while incarcerated proceed in forma

pauperis in any future civil actions or appeals in any federal

court unless he is “under imminent danger of serious physical

injury.”     Nobles may, of course, pursue civil actions in federal

court at his own expense.

     Accordingly, we dismiss the instant appeal without prejudice

to Nobles’s pursuing it after payment of the applicable fee(s)

within thirty days of entry of this order.           We order Nobles to

submit a copy of this order with any future civil complaint or

appeal he submits to any federal court while incarcerated.

APPEAL DISMISSED.




                                   -3-